Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2019, 3/22/2019 and 6/18/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites: a computer-implemented method, comprising: receiving a seismic dataset and a task to be performed with the seismic dataset; generating a representative seismic line representative of the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset (the step of “generating a representative seismic line representative of the seismic dataset” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea (see Figure 2 and specification [0021]: “The term "seismic line" refers to a vertical slice or section of a 3-dimensional (3D) seismic survey taken along the inline or crossline or time/depth axis”); and based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line (the step of “comparing the representative seismic line with the analogous seismic dataset’s representative seismic line” is merely a mental processes, therefore, it is considered to be an abstract idea. A person could review and compare data sets mentally do determine similarity, thus this limitation is a considered an abstract mental step).

Claim 8 recites: a system, comprising: at least one hardware processor; and
a memory device coupled with the at least one hardware processor; the at least one hardware processor configured to at least: receive a seismic dataset and a task to be performed with the seismic dataset; generate a representative seismic line representative of the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset (the step of “generate a representative seismic line representative of the seismic dataset” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea (see Figure 2 and specification [0021]: “The term "seismic line" refers to a vertical slice or section of a 3-dimensional (3D) seismic survey taken along the inline or crossline or time/depth axis”); and based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line (the step of “comparing the representative seismic line with the analogous seismic dataset’s representative seismic line” is merely a mental processes, therefore, it is considered to be an abstract idea. A person could review and compare data sets mentally do determine similarity, thus this limitation is a considered an abstract mental step).

Claim 15 recites: a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: receive a seismic dataset and a task to be performed with the seismic dataset; generate a representative seismic line representative of the seismic dataset, the representative seismic line indicative of pixel data representative of the seismic dataset (the step of “generate a representative seismic line representative of the seismic dataset” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea (see Figure 2 and specification [0021]: “The term "seismic line" refers to a vertical slice or section of a 3-dimensional (3D) seismic survey taken along the inline or crossline or time/depth axis”); and based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line (the step of “comparing the representative seismic line with the analogous seismic dataset’s representative seismic line” is merely a mental processes, therefore, it is considered to be an abstract idea. A person could review and compare data sets mentally do determine similarity, thus this limitation is a considered an abstract mental step).

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations 

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprise the following additional elements:
•    In Claim 1: receiving a seismic dataset and a task to be performed with the seismic dataset; the representative seismic line indicative of pixel data representative of the seismic dataset and based on the representative seismic line; performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database.
•    In Claim 8: A system comprising: at least one hardware processor; and
a memory device coupled with the at least one hardware processor; the at least one hardware processor configured to at least; the representative seismic line indicative of 
•    In Claim 15: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device.
In claim 1, the additional element of “receiving a seismic dataset and a task to be performed with the seismic dataset” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element of “the representative seismic line indicative of pixel data representative of the seismic dataset; and based on the representative seismic line, performing the task , the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database” is not qualified for a meaningful limitation because it represents a mere data acquisition step and only adds an insignificant extra-solution activity to the judicial exception. The additional element of “performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database” is not qualified for a meaningful limitation because it represents a mere data processing step and only adds an insignificant extra-solution activity to the judicial exception. In Claim 1, the preamble “A computer-implemented method” is not qualified for a meaningful limitation because it is only 
In claim 8, the additional element of “at least one hardware processor; and a memory device coupled with the at least one hardware processor; the at least one hardware processor configured to at least” is not qualified for a meaningful limitation because it represents a generic processor and a generic memory that are generally recited and are not qualified as a particular machine. The additional element of “receive a seismic dataset and a task to be performed with the seismic dataset” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element of “the representative seismic line indicative of pixel data representative of the seismic dataset and based on the representative seismic line” is not qualified for a meaningful limitation because it represents a mere data acquisition step and only adds an insignificant extra-solution activity to the judicial exception. The additional element of “performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database” is not qualified for a meaningful limitation because it represents a mere data processing step and only adds an insignificant extra-solution activity to the judicial exception.
In claim 15, the additional element of a computer readable storage medium having program instructions embodied therewith, the program instructions executable 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, 9-14 and 16-20 provide additional features/steps which are part of additional elements, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Bas US 20140278115” in view of “Zhang US 20130261982”.
	As to claim 1, Bas teaches “a computer-implemented method, comprising: receiving a seismic dataset and a task to be performed with the seismic dataset [0011]; generating a representative seismic line representative of the seismic dataset ([0013]; [0038] teaches “automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”), the representative seismic line indicative of pixel data representative of the seismic dataset ([0074] teaches “Turning to FIG. 6, this figure illustrates the difference between structured grids 120 and unstructured grids 122. In particular, a structured grid approach is depicted with respect to reference number 120 where structured grids of the same size are overlaid with rectangle boxes”; i.e. Pixel data in data imaging is a square element which is the smallest controllable elements of a picture represented on a screen. Figure 6 shows pixel data that represents seismic line or seismic dataset; [0068] teaches “The inference engine 96 examines the feasible configurations that satisfy the geocontextual rules and computes a score 102 (e.g., a confidence score) for each configuration 100. The configuration list, in this example, is ranked by the user in the GUI according to various criteria such as the graphical modeling score and the spatial extent (or, its gross volume as captured by the number of pixels, or its average location in depth, or a number of other conditions such as but not limited to the highest score of any one attribute or a pairs of attributes)”; [0074] teaches “Different colors or grayscale intensities represent different grids. Nearby pixels with the same color or grayscale intensity are assigned to the same unstructured grid”; “Once grids are generated, all configurations among all the grid cells may be evaluated based on the template graph 110”; [0075]; ([0087] teaches “With respect to this case study, FIG. 8 shows sample slices from 3 different DHI volumes 136, 138, 140 and the raw seismic volume 142. Input DHI attributes are (from left to right): FS (slice 136), AVO (slice 140), and LAC (slice 142). Each DHI is within [0 1] range, meaning 1 is high and 0 is low. RGB map 144 displays these 3 attributes as a single color image, i.e. FS in a first color or intensity channel, AVO in a second color or intensity channel, and LAC in a third color or intensity channel. In one implementation the RGB map 144 may be obtained by assigning each probability map to a separate color (ort intensity) channel, i.e. FS assigned to red, AVO assigned to green, and LAC assigned to blue”).”
	Bas does not explicitly teach “based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region 
Zhang teaches “based on the representative seismic line, performing the task, 
performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line ([0007]; [0008]; [0013]; [0043] teaches “In an embodiment, a theoretical seismogram database may be pre-established, for example, the database 120 as shown in FIG. 2. Search for a seismogram similar to or matching a new earth quake may be performed concurrently in both of historical and theoretical seismogram databases, and results returned from both databases may offer significant information to help estimate earthquake parameters for the new earthquake”; [0053] teaches “In an embodiment, the determination unit 720 may determine the matched seismograms by, for each group in each of the historical and theoretical seismogram databases, Figure 2, #110 & #120”).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Bas in view of Zhang so that the system will search an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line in order to rapidly determine source parameters of an earthquake (see Zhang [0004])., and timely report a focal mechanism of an earthquake (see Zhang [0003]). 	

As to claim 2, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 1. Bas further teaches “generating a machine learning model that classifies geological structures in a region corresponding to the seismic dataset based on the representative seismic line ([0007] teaches “The data analysis system comprises … analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”; [0013]; [0038] teaches “Novel geocontextual modeling algorithms (such as graphical modeling approaches) are also shown that allow analysis of multiple attributes simultaneously (such as using parallel computing and/or joint statistic approaches) and automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”; [0088] teaches “In this study, the goal was to find seismic anomalies with Class 2 AVO, and the model file 84 was constructed accordingly. By way of explanation, the class 1 AVO response (higher-impedance gas sand) has a peak at zero-offset that deceases with offset and may change polarity at far offset. A class 2 AVO response (a near-zero impedance contrast) has a weak peak that decreases with offset with a polarity reversal at far offset, or a weak trough that increases in amplitude with offset. A class 3 AVO response (lower-impedance gas sands) has a trough at zero offset that brightens with offset. Finally, a class 4 AVO response (lower-impedance gas sands) has a trough that dims with offset”).” 

As to claim 3, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 2. Bas further teaches “the generating the machine learning model comprises retrieving at least one existing machine learning model associated with the analogous seismic dataset ([0034] teaches “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”; [0038] “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”) and refining the existing machine learning model with the pixel data of the representative seismic line by using the pixel data of the representative seismic line as training data ([0076] teaches “Turning back to FIG. 4, after all feasible configuration hypotheses are generated, the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly. The probability theory provides a unified and consistent formulation of the way each of these objects is connected to each other”; [0104] teaches “In one implementation, the inference engine's and expert's input may jointly be used as a feedback to the system for parameter optimization and to update model parameters (FIG. 3, block 92)”; ([0063] teaches “The inference engine 96 examines the feasible configurations that satisfy the geocontextual rules and computes a score 102 (e.g., a confidence score) for each configuration 100. The configuration list, in this example, is ranked by the user in the GUI according to various criteria such as the graphical modeling score and the spatial extent (or, its gross volume as captured by the number of pixels”).”

As to claim 4, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 1. Bas further teaches “the generating a representative seismic line comprises regenerating the representative seismic line based on receiving different parameter data ([0062] teaches “Turning to FIG. 4, an illustrative example of the system 80 is provided in the context of one model file 84 and showing the components of the inference engine. The system 80 takes expert-defined geocontextual model file(s) 84, a set of attributes (input data) 82, and parameters 86 related to the model(s) 84 as input”; [0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {01, 02, 03, 04}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as Ii. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; [0068] teaches “As noted above, the inference engine 96 also accepts as an input a parameter file 86 In one embodiment, the parameter file 86 outlines how to combine various input attributes in a context. In one embodiment of the present system, there may be 3 sets of parameters to be defined by the use”; “(1) Workspace Parameters--These are system dependent parameters, e.g. path of the data files, output folder name, and so forth” [0069]; [0070] teaches “(2) Model Parameters-These parameters are related to the structure of the template model graph 110 ... As shown in the graph in FIG. 5, the model parameter set θ = (τ, E, w) consists of two parts: parameters associated with individual nodes and parameters associated with each edge”; [0071] teaches “(3) Preprocessing parameters--These are parameters used in a preprocessing step, which are related mostly to the data structure and are adjusted by the expert based on the computational power available. These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed”).”

As to claim 5, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 1. Bas further teaches “the generating the representative seismic line comprises: for each of seismic lines of the seismic dataset, dividing the seismic line into n-row by m- column tiles, wherein n and m are configured integers ([0043] teaches “conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0044] teaches “For example, assume a problem with N objects (=observations), each defined by M variables (=attributes). Each observation typically corresponds to a XYZ location within a seismic dataset and all attributes are present for each observation (see Table 1 below) … Conventional statistical techniques (advanced or not) investigate and search for relationships among variables on the same "rows" (namely, the same location in this context); [0106] teaches “FIG. 14 shows a case where the user selected one cluster 220 from the bottom table and the representative configuration 222 for that cluster is overlaid on the RGB DHI image 224 … In one implementation, any cluster can be selected from the table by selecting the corresponding cluster ID (first column) or by directly clicking the configuration on the screen using the cursor feature of the GUI 200”; Figures 16), computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector (Figure 7; [0071] teaches “These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed ... Table 3 depicts a sample parameter file 86”; “vector” in Tables 3 & 5);  generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect ([0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {O1, O2, O3, O4}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as li. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; computing an adjacency matrix (Figure 5) representing the graph (Figure 5, [0078] teaches “the model parameters are defined to be θ =(τ, E, w), where τ ={ τ1, . . . , τN} are parameters associated with simple rules and are sometimes referred as appearance parameters because simple rules define how each object looks, E={eij} is a symmetric matrix that indicates the connectivity among objects, and w={wij |eij=1} are the edge weights that represent the significance of the comparative relationships between objects. FIG. 5 illustrates an example graph with 4 objects”; [0007] teaches “The data analysis system comprises ... The one or more routines, when executed by the processing component, cause acts to be performed comprising: analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”); clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster (Figure 10; [0098] teaches “One such postprocessing aspect is clustering ... Highlighted regions correspond to regions that have high likelihood of having similar characteristics outlined in the model file”; Claim 24; [0100] teaches “In order to help the user effectively explore the entire seismic volume, the configurations may be clustered based on their spatial proximity--e.g., configurations within a user-defined distance threshold are assigned to the same cluster ... In one implementation, the representative configuration (e.g., the highest ranked one) of a cluster may be presented to the user for visual inspection and annotation. Meanwhile, for fast user interaction, a KD-tree may be constructed over the location of cluster representative configurations”; [0043] teaches “It may be worth noting that … conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0076] teaches “Turning back to FIG. 4 … the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly”).”

As to claim 6, Bas teaches the claim invention as applied in Claim 5. Bas further 
teaches “the feature value comprises a geological texture value ([0007] teaches “analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling”; [0060] teaches “such graphical modeling techniques may be used where geocontextual information is incorporated in the analysis”; [0038] teaches “These candidates are then sorted based on how well they represent the geocontextual information”).”

As to claim 7, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 5. Bas further teaches “the feature value comprises a geological structure value ([0033] teaches “the approaches presently disclosed allow the automated and simultaneous analysis of multiple geo-structures and allow the evaluation of how the contextual relationships of multiple attributes within such geo-structures can be exploited while searching for hydrocarbon accumulations”; [0003] teaches “Seismic data is collected and used for evaluating underground structures or closures, as well as other features that might otherwise not be discernible … the propagation of seismic waves may be useful in localizing the various edges and boundaries associated with different strata within the earth and with the surfaces of various formations or structures that may be present underground”).”

As to claim 8, Bas teaches “a geological structure value at least one hardware 
processor (Figure 1, #56); and a memory device (Figure 1, #54) coupled with the at least one hardware processor; the at least one hardware processor configured to at least: receive a seismic dataset and a task to be performed with the seismic dataset [0013]; [0013]; [0038] teaches “automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”), the representative seismic line indicative of pixel data representative of the seismic dataset ([0087] teaches “With respect to this case study, FIG. 8 shows sample slices from 3 different DHI volumes 136, 138, 140 and the raw seismic volume 142. Input DHI attributes are (from left to right): FS (slice 136), AVO (slice 140), and LAC (slice 142). Each DHI is within [0 1] range, meaning 1 is high and 0 is low. RGB map 144 displays these 3 attributes as a single color image, i.e. FS in a first color or intensity channel, AVO in a second color or intensity channel, and LAC in a third color or intensity channel. In one implementation the RGB map 144 may be obtained by assigning each probability map to a separate color (ort intensity) channel, i.e. FS assigned to red, AVO assigned to green, and LAC assigned to blue”; [0072] teaches “As noted above with respect to FIG. 4, this figure also depicts the inference engine 96 as performing a preprocessing step 116. For example, in one embodiment, such a preprocessing step may be construed as grid construction and configuration generation. In particular, in order to downsample the number of instances, a grid structure may be generated for each input attribute. Grids are a lower resolution representation of the input data 82. The grids, when employed, may be generated to: i) sample configuration hypotheses, ii) simplify the analysis/scoring and iii) remove un-interesting small scale features. Each compartment in a configuration has a spatial location sampled from grid”; “Different colors or grayscale intensities represent different grids. Nearby pixels with the same color or grayscale intensity are assigned to the same unstructured grid” [0074]; “Once grids are generated, all configurations among all the grid cells may be evaluated based on the template graph 110” [0075]).”
	Bas does not explicitly teach “based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line”.
Zhang teaches “based on the representative seismic line, performing the task, 
performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s [0007]; [0008]; [0013]; [0043] teaches “In an embodiment, a theoretical seismogram database may be pre-established, for example, the database 120 as shown in FIG. 2. Search for a seismogram similar to or matching a new earth quake may be performed concurrently in both of historical and theoretical seismogram databases, and results returned from both databases may offer significant information to help estimate earthquake parameters for the new earthquake”; [0053] teaches “In an embodiment, the determination unit 720 may determine the matched seismograms by, for each group in each of the historical and theoretical seismogram databases, Figure 2, #110 & #120”).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Bas in view of Zhang so that the system will search an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line in order to rapidly determine source parameters of an earthquake (see Zhang [0004])., and timely report a focal mechanism of an earthquake (see Zhang [0003]).

As to claim 9, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 8. Bas further teaches “generating a machine learning model that classifies geological structures in a region corresponding to the seismic dataset based on the representative seismic line ([0007] teaches “The data analysis system comprises … analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”; [0013]; [0038] teaches “Novel geocontextual modeling algorithms (such as graphical modeling approaches) are also shown that allow analysis of multiple attributes simultaneously (such as using parallel computing and/or joint statistic approaches) and automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”; [0088] teaches “In this study, the goal was to find seismic anomalies with Class 2 AVO, and the model file 84 was constructed accordingly. By way of explanation, the class 1 AVO response (higher-impedance gas sand) has a peak at zero-offset that deceases with offset and may change polarity at far offset. A class 2 AVO response (a near-zero impedance contrast) has a weak peak that decreases with offset with a polarity reversal at far offset, or a weak trough that increases in amplitude with offset. A class 3 AVO response (lower-impedance gas sands) has a trough at zero offset that brightens with offset. Finally, a class 4 AVO response (lower-impedance gas sands) has a trough that dims with offset”).”


applied in Claim 9. Bas further teaches “the at least one hardware processor (Figure 1, #56) generates the machine learning model by retrieving at least one existing machine learning model associated with the analogous seismic dataset ([0034] teaches “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”; [0038] “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”)and refining the existing machine learning model with the pixel data of the representative seismic line by using the pixel data of the representative seismic line as training data ([0076] teaches “Turning back to FIG. 4, after all feasible configuration hypotheses are generated, the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly. The probability theory provides a unified and consistent formulation of the way each of these objects is connected to each other”; [0104] teaches “In one implementation, the inference engine's and expert's input may jointly be used as a feedback to the system for parameter optimization and to update model parameters (FIG. 3, block 92)”; ([0063] teaches “The inference engine 96 examines the feasible configurations that satisfy the geocontextual rules and computes a score 102 (e.g., a confidence score) for each configuration 100. The configuration list, in this example, is ranked by the user in the GUI according to various criteria such as the graphical modeling score and the spatial extent (or, its gross volume as captured by the number of pixels”).”

As to claim 11, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 8. Bas further teaches “the at least one hardware processor (Figure 1, #56) regenerates the representative seismic line responsive to receiving different parameter data([0062] teaches “Turning to FIG. 4, an illustrative example of the system 80 is provided in the context of one model file 84 and showing the components of the inference engine. The system 80 takes expert-defined geocontextual model file(s) 84, a set of attributes (input data) 82, and parameters 86 related to the model(s) 84 as input”; [0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {01, 02, 03, 04}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as Ii. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; [0068] teaches “As noted above, the inference engine 96 also accepts as an input a parameter file 86 In one embodiment, the parameter file 86 outlines how to combine various input attributes in a context. In one embodiment of the present system, there may be 3 sets of parameters to be defined by the use”; “(1) Workspace Parameters--These are system dependent parameters, e.g. path of the data files, output folder name, and so forth” [0069]; [0070] teaches “(2) Model Parameters-These parameters are related to the structure of the template model graph 110 ... As shown in the graph in FIG. 5, the model parameter set θ = (τ, E, w) consists of two parts: parameters associated with individual nodes and parameters associated with each edge”; [0071] teaches “(3) Preprocessing parameters-These are parameters used in a preprocessing step, which are related mostly to the data structure and are adjusted by the expert based on the computational power available. These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed”).”

As to claim 12, the combination of Bas and Zhang teaches the claim invention as 
Figure 1, #56) generates the representative seismic line by: for each of seismic lines of the seismic dataset, dividing the seismic line into n-row by m- column tiles, wherein n and m are configured integers ([0043] teaches “conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0044] teaches “For example, assume a problem with N objects (=observations), each defined by M variables (=attributes). Each observation typically corresponds to a XYZ location within a seismic dataset and all attributes are present for each observation (see Table 1 below) … Conventional statistical techniques (advanced or not) investigate and search for relationships among variables on the same "rows" (namely, the same location in this context); [0106] teaches “FIG. 14 shows a case where the user selected one cluster 220 from the bottom table and the representative configuration 222 for that cluster is overlaid on the RGB DHI image 224 … In one implementation, any cluster can be selected from the table by selecting the corresponding cluster ID (first column) or by directly clicking the configuration on the screen using the cursor feature of the GUI 200”; Figures 16), computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector (Figure 7; [0071] teaches “These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed ... Table 3 depicts a sample parameter file 86”; “vector” in Tables 3 & 5);  generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect ([0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {O1, O2, O3, O4}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as li. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; computing an adjacency matrix (Figure 5) representing the graph (Figure 5, [0078] teaches “the model parameters are defined to be θ =(τ, E, w), where τ ={ τ1, . . . , τN} are parameters associated with simple rules and are sometimes referred as appearance parameters because simple rules define how each object looks, E={eij} is a symmetric matrix that indicates the connectivity among objects, and w={wij |eij=1} are the edge weights that represent the significance of the comparative relationships between objects. FIG. 5 illustrates an example graph with 4 objects”; [0007] teaches “The data analysis system comprises ... The one or more routines, when executed by the processing component, cause acts to be performed comprising: analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”); clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster (Figure 10; [0098] teaches “One such postprocessing aspect is clustering ... Highlighted regions correspond to regions that have high likelihood of having similar characteristics outlined in the model file”; Claim 24; [0100] teaches “In order to help the user effectively explore the entire seismic volume, the configurations may be clustered based on their spatial proximity--e.g., configurations within a user-defined distance threshold are assigned to the same cluster ... In one implementation, the representative configuration (e.g., the highest ranked one) of a cluster may be presented to the user for visual inspection and annotation. Meanwhile, for fast user interaction, a KD-tree may be constructed over the location of cluster representative configurations”; [0043] teaches “It may be worth noting that … conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0076] teaches “Turning back to FIG. 4 … the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly”).” 

As to claim 13, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 12. Bas further teaches “the feature value comprises a geological texture value ([0007] teaches “analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling”; [0060] teaches “such graphical modeling techniques may be used where geocontextual information is incorporated in the analysis”; [0038] teaches “These candidates are then sorted based on how well they represent the geocontextual information”).”

As to claim 14, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 12. Bas further teaches “the feature value comprises a geological structure value ([0033] teaches “the approaches presently disclosed allow the automated and simultaneous analysis of multiple geo-structures and allow the evaluation of how the contextual relationships of multiple attributes within such geo-structures can be exploited while searching for hydrocarbon accumulations”; [0003] teaches “Seismic data is collected and used for evaluating underground structures or closures, as well as other features that might otherwise not be discernible … the propagation of seismic waves may be useful in localizing the various edges and boundaries associated with different strata within the earth and with the surfaces of various formations or structures that may be present underground”).”

As to claim 15, Bas teaches “A computer program product comprising a computer 
readable storage medium (Figure 1, #52) having program instructions embodied therewith, the program instructions executable by a device ([0008] teaches “a non-transitory, computer-readable media, is provided that encodes one or more processor-executable routines. The routines, when executed by a processor, causes acts to be performed”) to cause the device to: receive a seismic dataset and a task to be performed with the seismic dataset [0011]; generating a representative seismic line representative of the seismic dataset ([0013]; [0038] teaches “automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”), the representative seismic line indicative of pixel data representative of the seismic dataset ([0087] teaches “With respect to this case study, FIG. 8 shows sample slices from 3 different DHI volumes 136, 138, 140 and the raw seismic volume 142. Input DHI attributes are (from left to right): FS (slice 136), AVO (slice 140), and LAC (slice 142). Each DHI is within [0 1] range, meaning 1 is high and 0 is low. RGB map 144 displays these 3 attributes as a single color image, i.e. FS in a first color or intensity channel, AVO in a second color or intensity channel, and LAC in a third color or intensity channel. In one implementation the RGB map 144 may be obtained by assigning each probability map to a separate color (ort intensity) channel, i.e. FS assigned to red, AVO assigned to green, and LAC assigned to blue”; [0072] teaches “As noted above with respect to FIG. 4, this figure also depicts the inference engine 96 as performing a preprocessing step 116. For example, in one embodiment, such a preprocessing step may be construed as grid construction and configuration generation. In particular, in order to downsample the number of instances, a grid structure may be generated for each input attribute. Grids are a lower resolution representation of the input data 82. The grids, when employed, may be generated to: i) sample configuration hypotheses, ii) simplify the analysis/scoring and iii) remove un-interesting small scale features. Each compartment in a configuration has a spatial location sampled from grid”; “Different colors or grayscale intensities represent different grids. Nearby pixels with the same color or grayscale intensity are assigned to the same unstructured grid” [0074]; “Once grids are generated, all configurations among all the grid cells may be evaluated based on the template graph 110” [0075]).” 
	Bas does not explicitly teach “based on the representative seismic line, performing the task, the task indicating at least finding an analogous geological region 
Zhang teaches “based on the representative seismic line, performing the task, 
performing the task, the task indicating at least finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line ([0007]; [0008]; [0013]; [0043] teaches “In an embodiment, a theoretical seismogram database may be pre-established, for example, the database 120 as shown in FIG. 2. Search for a seismogram similar to or matching a new earth quake may be performed concurrently in both of historical and theoretical seismogram databases, and results returned from both databases may offer significant information to help estimate earthquake parameters for the new earthquake”; [0053] teaches “In an embodiment, the determination unit 720 may determine the matched seismograms by, for each group in each of the historical and theoretical seismogram databases, Figure 2, #110 & #120”).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Bas in view of Zhang so that the system will search an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset’s representative seismic line in order to rapidly determine source parameters of an earthquake (see Zhang [0004])., and timely report a focal mechanism of an earthquake (see Zhang [0003]).

As to claim 16, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 15. Bas further teaches “generating a machine learning model that classifies geological structures in a region corresponding to the seismic dataset based on the representative seismic line ([0007] teaches “The data analysis system comprises … analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”; [0013]; [0038] teaches “Novel geocontextual modeling algorithms (such as graphical modeling approaches) are also shown that allow analysis of multiple attributes simultaneously (such as using parallel computing and/or joint statistic approaches) and automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information”; [0088] teaches “In this study, the goal was to find seismic anomalies with Class 2 AVO, and the model file 84 was constructed accordingly. By way of explanation, the class 1 AVO response (higher-impedance gas sand) has a peak at zero-offset that deceases with offset and may change polarity at far offset. A class 2 AVO response (a near-zero impedance contrast) has a weak peak that decreases with offset with a polarity reversal at far offset, or a weak trough that increases in amplitude with offset. A class 3 AVO response (lower-impedance gas sands) has a trough at zero offset that brightens with offset. Finally, a class 4 AVO response (lower-impedance gas sands) has a trough that dims with offset”).”

As to claim 17, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 16. Bas further teaches “the generating the machine learning model comprises retrieving at least one existing machine learning model associated with the analogous seismic dataset ([0034] teaches “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”; [0038] “There are more than a dozen DHI attributes, namely attributes derived from seismic data that can be associated (with geological and geophysical concepts and demonstrated through geophysical modeling), with the occurrence of hydrocarbon in the subsurface”) and refining the existing machine learning model with the pixel data of the representative seismic line by using the pixel data of the representative seismic line as training data ([0076] teaches “Turning back to FIG. 4, after all feasible configuration hypotheses are generated, the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly. The probability theory provides a unified and consistent formulation of the way each of these objects is connected to each other”; [0104] teaches “In one implementation, the inference engine's and expert's input may jointly be used as a feedback to the system for parameter optimization and to update model parameters (FIG. 3, block 92)”; ([0063] teaches “The inference engine 96 examines the feasible configurations that satisfy the geocontextual rules and computes a score 102 (e.g., a confidence score) for each configuration 100. The configuration list, in this example, is ranked by the user in the GUI according to various criteria such as the graphical modeling score and the spatial extent (or, its gross volume as captured by the number of pixels”).”

As to claim 18, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 15. Bas further teaches “the representative seismic line is generated by at least regenerating the representative seismic line based on receiving different parameter data ([0062] teaches “Turning to FIG. 4, an illustrative example of the system 80 is provided in the context of one model file 84 and showing the components of the inference engine. The system 80 takes expert-defined geocontextual model file(s) 84, a set of attributes (input data) 82, and parameters 86 related to the model(s) 84 as input”; [0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {01, 02, 03, 04}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as Ii. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; [0068] teaches “As noted above, the inference engine 96 also accepts as an input a parameter file 86 In one embodiment, the parameter file 86 outlines how to combine various input attributes in a context. In one embodiment of the present system, there may be 3 sets of parameters to be defined by the use”; [0069] teaches “(1) Workspace Parameters--These are system dependent parameters, e.g. path of the data files, output folder name, and so forth”; [0070] teaches “(2) Model Parameters-These parameters are related to the structure of the template model graph 110 ... As shown in the graph in FIG. 5, the model parameter set θ = (τ, E, w) consists of two parts: parameters associated with individual nodes and parameters associated with each edge”; [0071] teaches “(3) Preprocessing parameters--These are parameters used in a preprocessing step, which are related mostly to the data structure and are adjusted by the expert based on the computational power available. These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed”).”

As to claim 19, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 15. Bas further teaches “the representative seismic line is generated by at least: for each of seismic lines of the seismic dataset, dividing the seismic line into n-row by m- column tiles, wherein n and m are configured integers ([0043] teaches “conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0044] teaches “ For example, assume a problem with N objects (=observations), each defined by M variables (=attributes). Each observation typically corresponds to a XYZ location within a seismic dataset and all attributes are present for each observation (see Table 1 below) … Conventional statistical techniques (advanced or not) investigate and search for relationships among variables on the same "rows" (namely, the same location in this context); [0106] teaches “FIG. 14 shows a case where the user selected one cluster 220 from the bottom table and the representative configuration 222 for that cluster is overlaid on the RGB DHI image 224 … In one implementation, any cluster can be selected from the table by selecting the corresponding cluster ID (first column) or by directly clicking the configuration on the screen using the cursor feature of the GUI 200”; Figures 16), computing a feature value associated with each of the tiles, and generating a feature vector indicating the features values associated with the tiles, wherein a seismic line is associated with a feature vector (Figure 7; [0071] teaches “These parameters may define the grid spacing or the region of interest (ROI) within which all the computations are performed ... Table 3 depicts a sample parameter file 86”; “vector” in Tables 3 & 5); generating a graph with nodes representing the seismic lines and edges between the nodes representing a distance between feature vectors of the nodes the edges connect ([0067] teaches “FIG. 5 shows an example template graph 110 representing a configuration C with four objects {O1, O2, O3, O4}. Each object Oi is represented by a circular node in the graph 110 and its spatial location is denoted as li. The edges between the nodes encode the contextual relationship between the objects and are determined by the connectivity matrix 112 E={eij}”; computing an adjacency matrix (Figure 5) representing the graph (Figure 5, [0078] teaches “the model parameters are defined to be θ =(τ, E, w), where τ ={ τ1, . . . , τN} are parameters associated with simple rules and are sometimes referred as appearance parameters because simple rules define how each object looks, E={eij} is a symmetric matrix that indicates the connectivity among objects, and w={wij |eij=1} are the edge weights that represent the significance of the comparative relationships between objects. FIG. 5 illustrates an example graph with 4 objects”; [0007] teaches “The data analysis system comprises ... The one or more routines, when executed by the processing component, cause acts to be performed comprising: analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling; calculating locations where there are configurations in the attribute space or in the geographical space that span the multiple input attributes and that obey a set of geocontextual rules; and scoring configurations in the data volume based on the calculations employing the geocontextual rules”); clustering the seismic lines by an unsupervised clustering algorithm; and selecting at least one seismic line from at least one cluster representative of the at least one cluster (Figure 10; [0098] teaches “One such postprocessing aspect is clustering ... Highlighted regions correspond to regions that have high likelihood of having similar characteristics outlined in the model file”; Claim 24; [0100] teaches “In order to help the user effectively explore the entire seismic volume, the configurations may be clustered based on their spatial proximity--e.g., configurations within a user-defined distance threshold are assigned to the same cluster ... In one implementation, the representative configuration (e.g., the highest ranked one) of a cluster may be presented to the user for visual inspection and annotation. Meanwhile, for fast user interaction, a KD-tree may be constructed over the location of cluster representative configurations”; [0043] teaches “It may be worth noting that … conventional multi-variate data mining and classification techniques (such as cluster analysis, supervised or not, discriminant analysis, and neural networks) often imply the co-location of the variables, such as may be analyzed within a seismic data set 62”; [0076] teaches “Turning back to FIG. 4 … the inference engine 96 reasons them with a confidence score using graphical modeling routine or module 130. As used herein, graphical modeling is a probabilistic modeling approach for analyzing complex problems in the presence of uncertainty. Intuitively, a complex system is interpreted by its simpler unit objects. Interaction between the objects is captured by a graph theoretic representation of the data, where graph structure can be learned with unsupervised pattern recognition techniques or be provided by experts as a model directly”).”

As to claim 20, the combination of Bas and Zhang teaches the claim invention as 
applied in Claim 19. Bas further teaches “the feature value comprises at least one of a geological texture value ([0007] teaches “analyzing multiple input attributes of a geophysical or geological data volume using geocontextual modeling”; [0060] teaches “such graphical modeling techniques may be used where geocontextual information is incorporated in the analysis”; [0038] teaches “These candidates are then sorted based on how well they represent the geocontextual information” and a geological structure value ([0033] teaches “the approaches presently disclosed allow the automated and simultaneous analysis of multiple geo-structures and allow the evaluation of how the contextual relationships of multiple attributes within such geo-structures can be exploited while searching for hydrocarbon accumulations”; [0003] teaches “Seismic data is collected and used for evaluating underground structures or closures, as well as other features that might otherwise not be discernible … the propagation of seismic waves may be useful in localizing the various edges and boundaries associated with different strata within the earth and with the surfaces of various formations or structures that may be present underground”).”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2001033481 teaches “A process for constructing a three-dimensional geologic model of a subsurface earth volume in the positions of geologic interfaces within the model are adjusted as the model is being constructed. The resulting geological model consistent with all available geologic and geophysical information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863